DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maynard (US 3,955,122), hereinafter Maynard.

Regarding claim 1, Maynard (refer to Figure 2) teaches a semiconductor device, comprising: a semiconductor component, a heat sink, a connecting element (Col. 4, lines 7-11), and

an electrical circuit connected to the heat sink in an electrically conductive manner; wherein the semiconductor component and the heat sink are arranged at a distance from one another and are electrically and thermally conductively connected via the connecting element (Col. 5, lines 3-6), wherein an electrical current can be supplied to the electrical circuit via the heat sink (Col. 3, lines 5-20).

Regarding claim 2, Maynard (refer to Figure 2) teaches semiconductor device according to claim 1, wherein the connecting element for bridging the distance is at least partially deformable (Col. 4, lines 7-11).

Regarding claim 3, Maynard (refer to Figure 2) teaches semiconductor device according to claim 2, wherein the connecting element is at least partially elastically deformable (Col. 5, lines 3-6).

Regarding claim 4, Maynard (refer to Figure 2) teaches semiconductor device according to claim 3, wherein a contacting is made at least between the connecting element and the semiconductor component or between the connecting element and the heat sink exclusively via a clamping action as a result of the elastic deformation of the connecting element (Col. 4, lines 33-47).

Regarding claim 5, Maynard (refer to Figure 2) teaches semiconductor device according to claim 1, wherein the connecting element is at least integrally connected to the heat sink (Col. 4, lines 7-11).

Regarding claim 6, Maynard (refer to Figure 2) teaches semiconductor device according to claim 5, wherein the semiconductor component comprises at least one transistor, wherein the first connector is a drain connector (Col. 5, lines 3-6).

Regarding claim 7, Maynard (refer to Figure 2) teaches semiconductor device according to claim 1, wherein the connecting element is a sheet metal part (Col. 4, lines 33-47).

Regarding claim 8, Maynard (refer to Figure 2) teaches semiconductor device according to claim 7, wherein the semiconductor component comprises at least one transistor, wherein the first connector is a drain connector (Col. 4, lines 7-11).

Regarding claim 9, Maynard (refer to Figure 2) teaches semiconductor device according to claim 1, wherein the semiconductor component is arranged on a printed circuit board, wherein a first base area of the semiconductor component faces the printed circuit board, and a second base area opposite the first base area faces the heat sink (Col. 4, lines 33-47).

Regarding claim 10, Maynard (refer to Figure 2) teaches semiconductor device according to claim 9, further comprising an electrical first connector of the semiconductor component being arranged on the second base area (Col. 5, lines 3-6).

Regarding claim 11, Maynard (refer to Figure 2) teaches semiconductor device according to claim 9, wherein a plurality of semiconductor components is arranged on the printed circuit board, and wherein the second base areas of at least two semiconductor components are arranged at a different distance from one another to the heat sink, each of the second base areas being electrically and thermally conductively connected to the heat sink via the one connecting element (Col. 4, lines 7-11).

Regarding claim 12, Maynard (refer to Figure 2) teaches semiconductor device according to claim 11, wherein the connecting element for connecting a respective semiconductor component to the heat sink each has a spring segment which is elastically deformable independently of other spring segments of the connecting element in the arrangement between the semiconductor component and the heat sink (Col. 5, lines 3-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892